Title: From George Washington to the New York Committee of Safety, 17 April 1776
From: Washington, George
To: New York Committee of Safety



Gentlemen
Head Quarters [New York] 17 April 1776

There is nothing that could add more to my happiness than to go hand in hand with the Civil Authority of this, or any other Government to which it may be my Lot to be ordered, and if in the prosecution of such measures as shall appear to me to have a manifest tendency to promote the Interest of the great American Cause I shall encounter the local convenience of individuals, or even of a whole Colony, I beg it may be believed that I shall do it with reluctance and pain, but in the present important Contest the least of two Evils must be preferred.
That a continuance of the intercourse which has hitherto subsisted between the Inhabitants of this Colony, and the Enemy on board the Ships of War, is injurious to the common Cause, requires no extraordinary abilities to prove. A moment’s reflection not only evinces this truth, but points out the glaring absurdity of such procedure—We are to consider ourselves either in a state of Peace or War with Great Britain. If the former why are our Ports shut up—Our Trade destroyed—Our property siezed—Our Towns burnt, and our worthy and valuable Citizens led into Captivity & suffering the most cruel hardships? If the latter, my imagination is not fertile enough to suggest a reason in support of the intercourse.
In the weak and defenceless state in which this City was some time ago—political prudence might justify the Correspondence that subsisted between the Country and the Enemy’s Ships of War but as the largest part of the Continental Troops is now here—As many strong Works are erected and erecting for the

defence of the City and harbour, those Motives no longer exist, but are absorbed in others of a more important Nature. To tell you Gentlemen, that the advantages of an intercourse of this kind are altogether on the side of the Enemy, whilst we derive not the smallest benefit from it would be telling what must be obvious to everyone. It is indeed so glaring that even the Enemy themselves must despise us for suffering it to be continued, for besides their obtaining Supplies of every kind by which they are enabled to continue in your harbours, it also opens a regular Channel of intelligence, by which they are from time to time made acquainted with the number and extent of our Works—Our Strength and all our Movements, by which they are enabled to regulate their own plans to our great disadvantage and Injury—for the truth of this I could produce instances, but as it may be the Subject of future discussion I shall decline it at present. It would Gentlemen, be taking up too much of your time to use further Arguments in proof of the necessity of putting an immediate and total Stop to all future Correspondence with the Enemy—It is my incumbent duty to effect this, convinced as I am of the disadvantages resulting from it, and it cannot be thought strange or hard, that under such Conviction, I should be anxious to remove an Evil which may contribute not a little to the ruin of the great Cause we are engaged in, and may in its Effects prove highly detrimental to this Colony in particular.
In effecting the Salutary purposes abovementiond I could wish for the concurrence and support of your honorable Body. It will certainly add great weight to the measures adopted when the Civil Authority Co-operates with the Military to carry them into Execution—It will also redound much to the honor of the Government, and of your Committee in particular, for the World is apt to judge from appearances, and while such Correspondence exists the reputation of the whole Colony will suffer in the Eyes of their American Bretheren.
It is therefore Gentlemen that I have taken the Liberty to address you on this important Subject, relying upon your Zeal and attachment to the Cause of American Liberty for your assistance in putting a Stop to this Evil, and that you will cooperate with me in such measures as shall be effectual, either to prevent any future Correspondence with the Enemy, or in

bringing to Condign punishment such Persons as may be hardy and wicked enough to carry it on, otherwise than by a prescribed mode, if any Case can possibly arise to require it. I have the honor to be with the utmost respect Gentlemen Your most obedt hble Servt

G.W.

